DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3 and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. (JP 2017179398A, as referenced by the Google Patents machine translation dated March 10, 2022), hereinafter Hamada.

Regarding claim 1, Hamada teaches a ferritic stainless steel (claim 1; Abstract) with the composition shown in the table below (all mass%).  The compositional proportions disclosed by Hamada overlap applicants claimed proportions and overlap the claimed relational expression and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hamada, including those proportions, which satisfy the presently claimed compositional requirements and the required relational expression.
Table
Element
Cl. 1 
Hamada Cl. 1
C
≤ 0.020
0.001-0.02
Si
0.1-1.0
0.1-3.0
Mn
0.05-0.60
0.1-2.0

≤ 0.050
0.01-0.04
S
≤ 0.008
0.0001-0.01
Ni
0.02-0.60
≤ 1.0
Al
0.022-0.25
0.003-0.30
Cr
18.0-20.0
10.0-25.0
Nb
0.30-0.80
One or both  0.1-0.80 in total
Ti and/or
Zr
0.01-0.16


0.01-0.20
≤ 0.10
Mo
1.80-2.50
≤ 2.0
N
≤ 0.015
0.001-0.030
Sb
0.002-0.50
≤ 0.30
Fe & inevitable impurities
balance
balance


Regarding claims 2, 3 and 5, Hamada teaches each limitation of claim 1, as discussed above and Hamada further teaches V of 0.05-1.0mass%, B of 0.0002-0.0050 mass %, Mg of 0-0.0030 mass%, Ca 0-0.0030 mass % and 0-3.0 mass % Cu, W of 0-2.0 mass%, Co: 0-0.2 mass%, and Sn of 0-0.30 mass% (claim 1). The compositional proportions disclosed by Hamada overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Hamada, including those proportions, which satisfy the presently claimed compositional requirements.

Regarding claims 6-9, Hamada teaches each limitation of claims 1-3 and 5, as discussed above. Hamada further teaches the use of ferritic stainless steel for in exhaust manifolds (claim 1) and exhaust gas temperatures in exhaust manifolds rise to 950 degrees Celsius in automobile exhaust systems (Pg. 2 [1], [5]; exhaust gases in automobile exhaust systems are from an engine). The temperature ranges disclosed by Hamada overlap applicants claimed temperature ranges and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the temperature ranges disclosed by Hamada, including those temperatures, which satisfy the presently claimed compositional requirements.

Response to Arguments
Applicant’s claim amendments, filed March 02, 2022 with respect to 35 U.S.C. 101 and 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 and 112(b) rejections of January 12, 2022 have been withdrawn. 

Applicant’s arguments and claim amendments with regards to Chassagne, filed March 02, 2022, with respect to the rejection(s) of claim(s) 1-9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Hamada.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784